Citation Nr: 1545011	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular disease.

3.  Entitlement to service connection for tobacco and nicotine abuse.

4.  Entitlement to service connection for myalgia.

5.  Entitlement to service connection for myositis.

6.  Entitlement to service connection for vitamin B-complex deficiency.

7.  Entitlement to service connection for dysthesthenia.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, and if so, whether service connection is warranted.

10.  Entitlement to higher initial ratings for ischemic heart disease (IHD), evaluated as 10 percent disabling prior to September 12, 2011, and as 60 percent disabling from that date.

11.  Entitlement to an effective date earlier than January 27, 2007 for the grant of service connection for IHD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran was previously represented by a private attorney; however, that attorney withdrew from representation in March 2013.  The Veteran subsequently sought representation by Military Order of the Purple Heart of the U.S.A., and a VA form 21-22, Appointment of Veterans Service Organization as Claimant's Representative was executed and is of record.

The issues of entitlement to service connection for diabetes mellitus, peripheral vascular disease, tobacco and nicotine abuse, myalgia, myositis, vitamin B-complex deficiency, dysthesthenia, and peripheral neuropathy, as well as whether new and material evidence was presented to reopen a previously denied claim for service connection for an acquired psychiatric disorder other than PTSD, and higher initial ratings for heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for peripheral neuropathy in August 2001; the Veteran did not appeal.

2.  The evidence received since the August 2001 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for peripheral neuropathy, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's initial claim of entitlement to service connection for IHD was received by VA on May 31, 2006.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision is final insofar as it denied service connection for peripheral neuropathy.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date of May 31, 2006, but no earlier, for the grant of service connection for IHD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An October 2007 letter advised the Veteran of the evidence necessary to support his claim for service connection for a heart disorder.  He was provided with information regarding the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  With respect to the peripheral neuropathy claim, such is being reopened herein and therefore any notice error is not prejudicial to the Veteran.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  Records were also sought from the Social Security Administration (SSA), but that agency replied that such records had been destroyed.  While some claims are being remanded so the Veteran can be notified that his SSA records had been destroyed and provided an opportunity to submit the records to VA, the issues decided herein can nevertheless proceed.  The claim for peripheral neuropathy is herein reopened and remanded therefore no prejudice results.  In addition, the earlier effective date claim turns on when the claim was filed, accordingly, there is no prejudice in proceeding with this claim either.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

New and Material Evidence to Reopen the Previously Denied Claim for Service Connection for Peripheral Neuropathy

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO denied service connection for peripheral neuropathy in August 2001 and provided notice to the Veteran of the decision in that same month.  It determined that the condition was neither caused nor aggravated by service.  It specified that there was no evidence that the Veteran suffered from the claimed condition, and that there was no indication that the condition was incurred during service.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case in May 2002.  The Veteran did not perfect his appeal by filing a substantive appeal and the rating decision therefore became final.

The Veteran sought to reopen his claim in May 2006.  The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was denied in the 2001 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Added to the record in support of the Veteran's petition to reopen are VA treatment records reflecting a diagnosis of peripheral neuropathy of the lower extremities.  

As discussed above, the RO denied the Veteran's claim because there was no evidence of a diagnosis of the claimed condition.  Since then, evidence added to the record includes a diagnosis of peripheral neuropathy.  As this evidence cures a defect existing at the time of the prior final denial, the Board finds that new and material evidence has been received, and that the claim of entitlement to service connection for peripheral neuropathy may be reopened.  

The reopened issue of entitlement to service connection is addressed in the remand below.


Effective Date - Grant of Service Connection for Ischemic Heart Disease

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

With respect to the phrase "the date entitlement arose", the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale, stressing that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  As IHD is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).  

In January 2001, the Veteran's attorney submitted a document stating that his various physical and psychiatric conditions were related to service, including service in Vietnam.  On May 31, 2006, the Veteran, through the attorney who represented him at that time, submitted a claim of entitlement to service connection for a cardiac condition by way of telefacsimile.  See claim and RO e-mail dated August 18, 2011.

The Veteran underwent cardiac catheterization and stent placement in January 2007.  A January 2007 pre-catheterization assessment indicates that there was no prior cardiac history.  It noted that the Veteran had a prior medical history of hypertension and peripheral vascular disease and was scheduled for a treadmill stress test for stable angina symptoms but that his pain had been worsening.  Following examination, the diagnosis was ischemic heart disease, and catheterization was scheduled.

Having reviewed the record and considered the Veteran's contentions, the Board concludes that an effective date of May 31, 2006, the date of receipt of the Veteran's claim, is appropriate for the grant of service connection for IHD.  The current effective date of the award of service connection for ischemic heart disease is January 27, 2007, the date that the AOJ determined that the disability arose, and the date of treatment for IHD by VA providers.  However, the record clearly indicates that in January 2007 the Veteran had experienced stable angina but that his pain had been worsening.  Examination resulted in a diagnosis of IHD.  Although the record reflects that the first clinical diagnosis of IHD dated to January 2007, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In this case, the testing in January 2007 was provided based on increased chest pain.  At the least, his report of increasing chest pain prior to January 2007 raises a reasonable doubt as to the date when IHD manifested.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's "disability arose" at least by May 31, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for IHD is May 31, 2006.  See 38 C.F.R. § 3.816(c)(2).  Thus, the appeal is granted to this extent.

The Board has also considered whether any evidence of record prior to May 31, 2006 could serve as an informal claim in order to entitle the Veteran to an earlier effective date for the grant of service connection for IHD.  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (emphasis added).  The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for heart disease.  However, no document submitted prior to May 31, 2006 indicates intent to pursue a claim of entitlement to service connection for this condition.   

To the extent that the Veteran might argue that the Court's holding in McGrath is applicable to his case, the Board acknowledges that a claim was filed in 2001.  However, in contrast with the findings in McGrath, the Veteran did not have an original claim for service connection for any heart disease pending earlier than May 31, 2006.  Rather, the 2001 submission argued that the Veteran's various physical and psychiatric conditions were related to service, but did not identify the benefit sought.  The Board thus concludes that the Veteran had no pending claim for IHD prior to May 31, 2006.  See 38 C.F.R. § 3.160(c) (a "pending claim" means an application, formal or informal, which has not been finally adjudicated).  The law is controlling and not the facts.  The appeal for an effective date earlier than May 31, 2006, for the grant of service connection for IHD must be denied as a matter of law.  Sabonis, supra.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to an effective date of May 31, 2006 for the grant of service connection for IHD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Social Security Administration Records

The Veteran has submitted a copy of the 2003 Social Security Administration (SSA) decision granting disability benefits and asserted that VA should obtain the records pertaining to the grant of benefits.  The RO attempted to obtain the records but was informed by SSA in November 2007 that the records had been destroyed.  The Veteran was not, however, informed of this as required by 38 C.F.R. § 3.159(e).  As it is unclear whether the Veteran has any of the records in his possession or has the ability to obtain them through other sources, remand is required.


Service Connection for Diabetes Mellitus, Peripheral Neuropathy, 
and Peripheral Vascular Disease

A July 2007 VA treatment record reflects that blood panel results included glucose of 109.  The provider noted hyperglycemia that was not diabetes mellitus, but provided the Veteran with a diabetic diet plan to avoid diabetes mellitus.  In February 2013, a VA provider indicated questionable diabetes mellitus following laboratory work.  Because the Veteran is presumed to have been exposed to herbicides by virtue of his presence in Vietnam, the question of whether a diagnosis of diabetes mellitus is appropriate must be addressed.  Thus, a VA diabetes mellitus examination is warranted.

The Veteran also seeks service connection for peripheral neuropathy and peripheral vascular disease.  Because these disorders are often seen in patients with diabetes mellitus, and the question of whether a diagnosis of diabetes mellitus is appropriate remains unresolved, the Board concludes that these two issues on appeal inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Thus, if a diagnosis of diabetes mellitus is rendered and service connection granted, consideration should be made as to whether either of these claimed disabilities was caused or aggravated by diabetes.

In June 2007, tobacco use disorder was assessed.  The provider noted that the Veteran knew he should quit smoking.  

The Veteran's contentions include that secondary service connection is warranted.  VA regulations prohibit service connection for a disability solely on the basis of a Veteran's use of tobacco during service.  See 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service).

Ischemic Heart Disease

The RO has granted initial disability ratings of 60 percent from September 12, 2011 and 10 percent prior thereto.  However, the level of functional impairment prior to September 12, 2011 is unclear from the record.  Accordingly, a retrospective medical opinion as to the Veteran's disability level for the period prior to September 12, 2011 should be obtained on remand.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Notify the Veteran that (a) the records requested from the SSA could not be obtained; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, schedule a VA examination to determine whether the Veteran has a current diagnosis of diabetes mellitus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether there is a current diagnosis of diabetes mellitus.  If a diagnosis of diabetes mellitus is made, the examiner should indicate whether the Veteran has peripheral neuropathy or peripheral vascular disease that is due to or aggravated (i.e., worsened) beyond the natural progress due to diabetes mellitus.  

The examiner should also address whether it is at least as likely as not that the peripheral vascular disease or peripheral neuropathy began during service or is related to service, to include addressing whether he has early-onset peripheral neuropathy as a result of presumed exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule a VA examination to determine whether the  Veteran's diagnosed tobacco use disorder is related to his service-connected PTSD.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the record, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that tobacco use disorder was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his service-connected PTSD.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Schedule the Veteran for a VA cardiovascular examination to assess the Veteran's service-connected ischemic heart disease, to include the level of severity of the disorder from May 31, 2006 to September 11, 2011. 
To the extent possible, the examiner should describe the Veteran's symptomatology during the period from 2006 to 2011, to include the METs level.  A rationale should be included with all conclusions.  Should the examiner be unable to determine the severity of this condition retrospectively, a rationale as to why such a conclusion cannot be made must also be associated with the claims file.

6.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


